Filed 06/17/19                        Case 16-10015                                  Doc 618



       1   JOSEPH RODRIGUES
           State Long-Term Care Ombudsman
       2   Office of the State Long-Term Care Ombudsman
           California Department of Aging
       3   1300 National Drive, Suite 200
           Sacramento, California 95834
       4   Telephone: (916)419-7510
           Facsimile: (916)928-2503
       5

       6                       UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF CALIFORNIA
       7                              FRESNO DIVISION

       8
           In re:                                   )    Case No. 16-10015-A-9
       9                                            )
                                                    )    Chapter 9
      10   Southern Inyo Healthcare District        )
                                                    )    21st REPORT OF THE
      11                                            )    PATIENT CARE OMBUDSMAN
                                                    )
      12                                            )
                                      Debtor.       )    (No Hearing Required)
      13

      14
                 Pursuant to the order directing the appointment of a Patient
      15
           Care Ombudsman entered by this court on February 17, 2016, Tracy
      16
           Hope Davis, the United States Trustee, duly appointed Joseph
      17
           Rodrigues, the California State Long-Term Care Ombudsman, as the
      18
           Patient Care Ombudsman in this case.
      19
      20
                 In compliance with the notice of appointment, the Patient Care
      21
           Ombudsman is submitting his 21st report, covering the period
      22
           April 19, 2019 to June 17, 2019.
      23
                                                    Respectfully submitted,
      24

      25
                                                    /s/Joseph Rodrigues
      26                                            Joseph Rodrigues
                                                    State Long-Term Care Ombudsman
      27

      28                                        1
Filed 06/17/19                        Case 16-10015                                 Doc 618



       1                 21st REPORT OF THE PATIENT CARE OMBUDSMAN
       2

       3         Eastern Sierra Area Agency on Aging is the designated Long-Term

       4   Care (LTC) Ombudsman Program for Inyo and Mono Counties and is the

       5   local representative of the Office of the State LTC Ombudsman.      As
       6
           mandated by the federal Older Americans Act (42 U.S.C. 3058g), LTC
       7
           Ombudsman representatives identify, investigate and resolve
       8
           complaints that are made by, or on behalf of residents of LTC
       9
           facilities that relate to action, inaction or decisions that may
      10

      11   adversely affect the health, safety, welfare or rights of residents.

      12   Paulette Erwin is the local Ombudsman representative assigned to

      13   this facility.
      14

      15
                 Southern Inyo Hospital District is located at 501 E. Locust
      16
           Street, Lone Pine, California.    The California Department of Public
      17
           Health (CDPH), Licensing and Certification Division, licenses this
      18
           facility as a Skilled Nursing Facility (SNF).    SNFs provide housing,
      19
      20   meals, medical care, personal care, social services, and social

      21   activities to people who have physical or behavioral conditions that

      22   prevent them from living alone.
      23

      24
                 The following information describes the number of visits made
      25
           to the facility (complaint and non-complaint related), observations
      26
           about privacy, food, the general status of the residents, any
      27

      28                                      2
Filed 06/17/19                         Case 16-10015                              Doc 618



       1   complaints made by or on behalf of residents to the LTC Ombudsman
       2
           Program, and any changes in the census of the facility.
       3

       4
                 The licensed capacity of the facility is 33, with a current
       5
           occupancy of 26. There is no noted significant change in resident
       6

       7   mix, such as the admission of different client groups, younger

       8   residents, etc.

       9
      10         The Certified Nursing Assistant (CNA) class has started with
      11
           five students that live in the Lone Pine area.    The CNA class will
      12
           enable the facility to increase staffing levels which will allow
      13
           them to increase the census.
      14

      15

      16         The local Ombudsman Program has not received any concerns

      17   involving vendors, utilities, or external support factors that may
      18   impact resident care.
      19
      20
                 The local Ombudsman Program has conducted three visits during
      21
           this reporting period.    During these visits the Ombudsman
      22
           representative spoke with residents who expressed being happy that
      23

      24   the roof repairs were completed, and they were able to move back

      25   into their rooms.    The temperature in the facility was comfortable

      26   for residents.    Residents appeared clean and were appropriately
      27   dressed for the time of day.    The Ombudsman representative requested
      28                                       3
Filed 06/17/19                          Case 16-10015                              Doc 618



       1   the current menus and the activity calendars be posted for
       2
           residents.    This was completed before the Ombudsman representative
       3
           left the facility.
       4

       5
                  The local Ombudsman representative received a total of six
       6

       7   cases and six complaints.    The complaints during this reporting

       8   period include the following:

       9
      10          A complaint related to a resident falling out of his
      11
           wheelchair.   The Ombudsman representative met with the resident and
      12
           he expressed being satisfied with the plan the facility has
      13
           implemented to prevent falls.    He declined Ombudsman services.
      14

      15

      16          A complaint related to resident to resident abuse.     The

      17   Ombudsman representative met with the resident and she expressed
      18   feeling thankful for Ombudsman services but wanted to resolve the
      19
           issue on her own.    The Ombudsman representative provided the
      20
           resident information to help her to resolve the complaint on her
      21
           own.
      22

      23

      24          A complaint related to a resident’s medication being stolen by

      25   a family member.     The Ombudsman representative met with the resident

      26   and she explained her son had taken her to a doctor’s appointment
      27   and they left medication in the car.     As a result, someone broke
      28                                     4
Filed 06/17/19                          Case 16-10015                                Doc 618



       1   into their vehicle and stole the medication.      The resident declined
       2
           Ombudsman services declined for this complaint.     The Ombudsman
       3
           representative assisted the resident with scheduling a care plan
       4
           meeting where the facility and the resident came up with a plan to
       5
           have the facility refill all prescriptions.
       6

       7

       8         A complaint related to a resident’s right to refuse treatment.

       9   The Ombudsman representative attempted to meet with the resident,
      10   but she had left the facility against medical advice.
      11

      12
                 A complaint related to resident to resident abuse.     The
      13
           Ombudsman representative met with the resident, but she was unable
      14
           to give consent.   The Ombudsman representative met with the
      15

      16   resident’s son who is her Durable Power of Attorney.      The Ombudsman

      17   representative provided information about ways to prevent wandering,
      18   interventions to decrease agitation, and suggested a care plan
      19
           meeting be scheduled.
      20

      21
                 A complaint related to infection control.    The Ombudsman
      22
           representative spoke with the Assistant Director of Nursing, Tambria
      23

      24   Kalenowski, about eight residents and two staff members that had

      25   episodes with loose stool.    The Ombudsman representative provided

      26   recommendations to prevent the risk of possible transmission.       The
      27   facility notified other appropriate agencies and all family members.
      28                                     5
Filed 06/17/19                        Case 16-10015                                Doc 618



       1   The Ombudsman representative worked with facility staff to resolve
       2
           this complaint.
       3

       4
                 The Patient Care Ombudsman has no recommendations for the court
       5
           at this time.
       6

       7
                                                  /s/Joseph Rodrigues
       8         June 17, 2019                    Joseph Rodrigues
                                                  State Long-Term Care Ombudsman
       9
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19
      20

      21

      22

      23

      24

      25

      26
      27

      28                                      6
